USCA11 Case: 22-10282      Date Filed: 06/10/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10282
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CLARENCE EUGENE ROBINSON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
            D.C. Docket No. 3:08-cr-00205-TJC-JK-1
                   ____________________
USCA11 Case: 22-10282            Date Filed: 06/10/2022         Page: 2 of 2




2                         Opinion of the Court                      22-10282


Before JILL PRYOR, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Adam Labonte, appointed counsel for Clarence Robinson in
this appeal from the denial of his motion for compassionate release
under 18 U.S.C. § 3582(c)(1)(A), as modified by § 603(b) of the First
Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (“First Step Act”),
has moved to withdraw from further representation of the appel-
lant and filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967). Our independent review of the entire record reveals that
counsel’s assessment of the relative merit of the appeal is correct. 1
Because independent examination of the entire record reveals no
arguable issues of merit, counsel’s motion to withdraw is
GRANTED, and the denial of Robinson’s motion is AFFIRMED.




1We decline counsel’s invitation to adopt the position of other Circuit Courts
of Appeals regarding the applicability of Anders to the denial of motions under
the First Step Act.